PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


McKee, Voorhees & Sease P.L.C.
ATTN: Ecolab Inc.801 Grand Avenue.Suite 3200Des Moines, IA  50309

In re Application of		:
	STACI J. JOHNSTON et al.		:	DECISION ON PETITION 
Application No. 16/518,376		:	REGARDING REQUEST TO 
Filed:  July 22, 2019		:	WITHDRAWAL FINALITY
Attorney Docket No. P09969US02-2902USD1		:	UNDER 37 CFR §1.181
For:	FLYING INSECT ATTRACTION STATION	:

This is in response to applicant’s petition under 37 CFR 1.181 filed October 27, 2020, requesting withdrawal of the objections to the drawings and specification of the final Office action mailed September 1, 2020 and withdrawal of the requirement of the species restriction within the restriction requirement mailed September 18, 2019. The delay in treating this petition is regretted.

The petition is DISMISSED AS MOOT.

A review of the record reveals that Applicant filed a petition on October 27, 2020. However since the filing of the petition, a Notice of Abandonment was issued on March 23, 2021. Therefore, the petition is DISMISSED as being moot.

Any questions regarding this decision should be directed to Shadi Baniani, Quality Assurance Specialist, at (571) 270-5745.

/Kathy Matecki/
_____________________________
Kathy Matecki, Director
Patent Technology Center 3600
(571) 272-5250

/SB/: 03/24/2020